PER CURIAM.
This is a petition pursuant to Section 120.68(3), Florida Statutes (1975), which we are treating as a petition for certiorari in which Motor New Yorker, Inc., petitioner, *819seeks review of an order of the Division of Hotels and Restaurants which vacated, forfeited and estreated the supersedeas bond previously granted, pending appeal to the Board of Business Regulation. From our review of the record before us, we have concluded that the respondent failed to follow the essential requirements of law in the proceedings which resulted in the cancellation of petitioner’s supersedeas bond.
Therefore, the petition is granted and the order cancelling, forfeiting and estreating petitioner’s supersedeas bond is quashed and vacated, and the bond is reinstated.
It is so ordered.